DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2020 (claim amendments) has been entered (see the Action of 09/08/2020).

This Office Action is in reply to Applicants’ correspondence of 02/10/2021.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put this application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is NON-FINAL.


Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Election/Restrictions
Applicants have elected for the specific gene POSTN in the reply of 08/23/2012.  Election was made without traverse in the reply filed on 08/23/2012.




Maintained Claim Rejections - Double Patenting
Claims 13, 15, 17-18, 45-47, 49-53 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,995,755 in view of Kay (2005), Fung et al (2005) (WO 2005/062972) (citation B20 on the IDS of 06/10/2011) and Takayama et al (2006).
The claims of the conflicting patent are directed the analysis of periostin (POSTN) expression in a sample from an asthma patient to identify eosinophilic inflammation positive status of the subject.  Relevant to the limitations of the rejected claims, the conflicting claims require comparison to a reference amount, where the conflicting specification provides that determining altered amounts is performed by comparing to a median. 
	The conflicting claims do not require the administration of a treatment such as treatment directed to IL-13, as set forth in the instantly rejected claims, but anti-IL-13 treatment for eosinophilic exacerbations of asthma was known in the art and is suggested by Kay (e.g.:  p.151).  Additionally, Fung et al provides for the therapeutic use of anti-IL13 antibodies in the treatment of asthma (e.g.: p.26-30; para[0121]), including antibodies that include SEQ ID NO:  199 of the instant application (e.g.:  see SEQ ID NO:  123 of Fung et al).
Relevant to technical aspects of the instantly rejected claims (e.g.:  using a reference value form a healthy control; detecting serum PSOTN; detecting an amount by PCR), Takayama et al teaches that the periostin gene expresses a secreted protein (relevant to claim 15) from asthmatic lung tissue (e.g.:  p.98 - Abstract).  Relevant to claims 17 and 18, Takayama et al teaches the presence of sub-epithelial fibrosis as 
	It would have been prima facie obvious to one of ordinary skill in the art to have treated an asthma patient identified as having an eosinophilic inflammation positive status (as taught by the claims of the conflicting patent) with an anti-IL-13 treatment as provided by Kay and Fung et al.  The skilled artisan would have been motivated to provide such a treatment based on the express teaching of Kay that such a treatment strategy may be effective in the alleviating the symptoms of asthma that presents with eosinophilic exacerbations.  It would have further been obvious to detect increased POSTN expression using methods know in the art as suggest by Takayama et al.  Using the methods of Takayama et al in the claims of the conflicting patent would thus have been the simple substitution of one known element for another with predictable results.  
Response to Remarks


Conclusion
No claim is allowed.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634